Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because:
In FIG. 2A, 105 is used to reference both the wellbore and the plug. The plug should be renumbered to 180.
In FIG. 2A, 105 is used to reference both the wellbore and the plug. The plug should be renumbered to 180.
In FIG. 3B, 105 is used to reference both the wellbore and the plug. The plug should be renumbered to 180.
In FIG. 3B, 220, 225, 230 are all written twice for no particular reason.
In FIG. 3C, 105 is used to reference the wellbore, a zone, and the plug. The plug should be renumbered to 180, and the zone should be renumbered to 155. The zone is referenced in the Specification at paragraph [0071] line 1.
In FIG. 3D, 105 is used to reference the wellbore, a zone, and the plug. The plug should be renumbered to 180, and the zone should be renumbered to 155. The zone is referenced in the Specification at paragraph [0073] line 1.
In FIG. 3E, 105 is used to reference the wellbore, a zone, and the plug. The plug should be renumbered to 180, and the zone should be renumbered to 155.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Specification
The disclosure is objected to because of the following informalities:
In paragraph [0056] line 2, “270 and 270” should read “270 and 275”.
In paragraph [0066] line 2, “perforations 230 of dominant fracture 210” should read “perforations 235 of dominant fracture 215”.
In paragraph [0066] line 3, “perforations 230 of dominant fracture 205” should read “perforations 225 of dominant fracture 205”. 
In paragraph [0069] lines 3-4, “dominant fracture 210 and cluster of perforations 230” should read “dominant fracture 205 and cluster of perforations 225”.
In paragraph [0069] lines 4-5, “dominant fracture 210 is downstream of fracture 215” should read “dominant fracture 205 is downstream of fracture 215”.
In paragraph [0074] line 1, “perforations 245 of dominant fracture 215” should read “perforations 225 of dominant fracture 205”.
In paragraph [0075] line 2, “its perforations 230” should read “its perforations 220”.
In paragraph [0076] line 4, “marginal fracture 210” should read “marginal fracture 200”.
In paragraph [0096] lines 1-2, the reference character “440” should be added.
In paragraph [0097] line 1, “device architecture 800” should read “device architecture 500”.
Appropriate correction is required.

Claim Objections
Claim 2 is objected to because of the following informalities:  
In claim 2 line 4, “divert material” should read “diverter material”.
In claim 9 line 2 “the amount of diverter material” should read “an amount of diverter material”. Amount of diverter material was introduced in claim 3, but claim 9 does not directly or indirectly depend on claim 3.
Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.



Claims 1-24 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. To determine if a claim is directed to patent ineligible subject matter, the Court has guided the Office to apply the Alice/Mayo test, which requires:

2A. Determining if the claim is directed to a patent ineligible judicial exception consisting of a law of nature, a natural phenomenon, or abstract idea; and
2B. If the claim is directed to a judicial exception, determining if the claim recites limitations or elements that amount to significantly more than the judicial exception. 
(See MPEP 2106).
Step 2A is a two prong inquiry. MPEP 2106.04(II)(A). Under the first prong, examiners evaluate whether a law of nature, natural phenomenon, or abstract idea is set forth or described in the claim. Abstract ideas include mathematical concepts, certain methods of organizing human activity, and mental processes. MPEP 2106.04(a)(2). The second prong is an inquiry into whether the claim integrates a judicial exception into a practical application. MPEP 2106.04(d).
With respect to claim 1, applying step 1, the preamble of claim 1 claims a method so this claim falls within the statutory category of a process. In order to apply step 2A, a recitation of claim 1 is copied below. The limitations of the claim that describe an abstract idea are bolded. 
The claim recites:
A method comprising: 
determining a current flow rate distribution for fractures in a wellbore, the fractures comprising a dominant fracture and a marginal fracture, the dominant fracture receiving fluid at a higher rate from the wellbore than the marginal fracture; 
determining a desired flow rate distribution for the fractures in the wellbore; and 
determining a flow rate control sequence for injecting a fluid comprising a carrier fluid and a diverter material into an entrance of the wellbore at a surface of the earth to deliver the diverter material into the dominant fracture and avoid delivery of the diverter material into the marginal fracture to transition from the current flow rate distribution to the desired flow rate distribution.
determining a current flow rate distribution for fractures in a wellbore, the fractures comprising a dominant fracture and a marginal fracture, the dominant fracture receiving fluid at a higher rate from the wellbore than the marginal fracture”, “determining a desired flow rate distribution for the fractures in the wellbore”, and “determining a flow rate control sequence for injecting a fluid comprising a carrier fluid and a diverter material into an entrance of the wellbore at a surface of the earth to deliver the diverter material into the dominant fracture and avoid delivery of the diverter material into the marginal fracture to transition from the current flow rate distribution to the desired flow rate distribution” are abstract ideas because they are directed to mental processes. The limitations, as drafted and under a broadest reasonable interpretation "can be performed in the human mind, or by a human using a pen and paper". MPEP 2106.04(a)(2)(III), first bullet point – “collecting information, analyzing it, and displaying certain results of the collection and analysis," where the data analysis steps are recited at a high level of generality such that they could practically be performed in the human mind. As drafted and under a broadest reasonable interpretation, the limitations may be performed by mentally collecting information about fracture lengths and relating those parameters to flow rates along the wellbore using a mathematical model such as Darcy’s law. Then, using this model, a person can use a piece of paper to determine how they want to place the diverter material using the flow equations. Similar to collecting and analyzing information being an abstract idea, determining flow rate distributions and flow rate control sequences is an abstract idea because the determining can be performed mentally using a piece of a paper to solve for the flow rates necessary to deliver a material to the right location.
Under step 2A prong two, the judicial exception has not been integrated into a practical application. Here, the claim recites no additional limitations. The claim, as drafted, can be performed completely in a human mind without the need for additional computer parts or well completion equipment.

Moving on to step 2B of the analysis, Examiner must consider whether each claim limitation individually or as an ordered combination amounts to significantly more than the abstract idea. This analysis includes determining whether an inventive concept is furnished by an element or combination of elements that are beyond the judicial exception. For limitations that were categorized as “apply it” or generally linking the use of an abstract idea to a particular technological environment or field of use, the analysis is the same. The limitations that were determined to be extra-solution activity will require further analysis.
As previously stated, there are no additional limitations to consider, so this claim does not provide significantly more than the judicial exception.
After reviewing the specification and looking at the claim as a whole, there is no indication that this claim is directed to a combination of known elements arranged or organized in an unconventional matter. As drafted and under a broadest reasonable interpretation, generic computer components may be arranged in the conventional manner to perform the claimed limitations. Therefore, looking at the claim as an ordered combination, the limitations do not amount to significantly more than the abstract idea.
For the foregoing reasons, claim 1 is rejected under 35 U.S.C. 101 as being directed to patent ineligible subject matter.

wherein the flow rate control sequence comprises a flow rate decrease adjustment at the entrance of the wellbore such that the diverter material enters the dominant fracture as the divert material passes by the dominant fracture and a flow rate increase adjustment at the entrance of the wellbore such that the diverter material avoids entry into the marginal fracture as the diverter material passes by the marginal fracture without substantially entering the marginal fracture, thereby delivering at least a portion of the diverter material into the dominant fracture at least partially blocking the dominant fracture and avoiding substantial delivery of the diverter material into the marginal fracture. The limitation is an abstract idea because it is directed to a mental process. See MPEP 2106.04(a)(2)(III), first bullet point – “collecting information, analyzing it, and displaying certain results of the collection and analysis," where the data analysis steps are recited at a high level of generality such that they could practically be performed in the human mind. This limitation is further limiting the last determining step of how the flow rate control sequence can be determined. In that context, determining a rate control sequence that has the additional properties of having a flow rate decrease so that a diverter material enters a dominant fracture and a flow rate increase so that the diverter material avoids a marginal fracture does not change the nature of the determining step. Therefore, similar analyzing information being an abstract idea for being directed to a mental process, determining a flow rate control sequence with specific flow rate adjustments is also an abstract idea for being a mental process. This judicial exception is not integrated into a practical application because there are no additional limitations outside of the abstract idea other than what has already been considered in claim 1. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception for the same reason. For the foregoing reasons, claim 2 is rejected under 35 U.S.C. 101 as being directed to patent ineligible subject matter.

With respect to claim 3, the claimed invention is directed to an abstract idea without significantly more. The claim recites: The method of claim 1 further comprising: determining an amount of a diverter material required to at least partially block the dominant fracture to achieve the desired flow rate distribution. The limitation is an abstract idea because it is directed to a mental process. See MPEP 2106.04(a)(2)(III), first bullet point – “collecting information, analyzing it, and displaying certain results of the collection and analysis," where the data analysis steps are recited at a high level of generality such that they could practically be performed in the human mind. As drafted and interpreted in light of the specification, the limitation refers to using a mathematical model (M6) – meaning equations (2) and (3) – to determine an amount of diverter material necessary to block the dominant fracture, (see Specification [0053]-[0055]). Similar to collecting and analyzing information being an abstract idea, determining an amount of diverter material is an abstract idea for being directed to a mental process that can be performed using a piece of paper to solve some equations. This judicial exception is not integrated into a practical application because there are no additional limitations outside of the abstract idea other than what has already been considered in claim 1. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception for the same reason. For the foregoing reasons, claim 3 is rejected under 35 U.S.C. 101 as being directed to patent ineligible subject matter.

With respect to claim 4, the claimed invention is directed to an abstract idea without significantly more. The claim recites: The method of claim 1 further comprising: estimating a concentration of diverter material that enters the dominant fracture based on a transport efficiency of the diverter material in the carrier fluid, the transport efficiency being based on a difference in flow rate between the diverter material and the carrier fluid. The limitation is an abstract idea because it is 

With respect to claim 5, the claimed invention is directed to an abstract idea without significantly more. The claim recites: The method of claim 4 wherein the estimating is further based on at least one member selected from the group of a perforation property, perforation orientation, and a diverter material property. The limitation is an abstract idea because it is directed to a mental process. See MPEP 2106.04(a)(2)(III), first bullet point – “collecting information, analyzing it, and displaying certain results of the collection and analysis," where the data analysis steps are recited at a high level of generality such that they could practically be performed in the human mind. This limitation is further limiting the estimating step of how the concentration is estimated. In that context, estimating a concentration of diverter material based on specific properties does not change the nature of the estimating step. Therefore, similar analyzing information being an abstract idea for being directed to a 

With respect to claim 6, the claimed invention is directed to an abstract idea without significantly more. The claim recites: The method of claim 4 wherein the transport efficiency is defined by the formula: 
            
                
                    
                        R
                    
                    
                        i
                    
                
                =
                
                    
                        
                            
                                C
                            
                            
                                i
                            
                        
                        
                            
                                Q
                            
                            
                                i
                            
                        
                    
                    
                        
                            
                                C
                            
                            
                                u
                                p
                                
                                    
                                        Q
                                    
                                    
                                        u
                                        p
                                    
                                
                            
                        
                    
                
            
        
wherein Ri is transport efficiency, Ci is the concentration of the diverter material that will enter into a fracture i, Cup is the concentration upstream of a fracture i, Qi is the volumetric flow rate of the diverter material into a fracture i, Qup is the volumetric flow rate of the diverter material upstream of a fracture i, wherein fracture i comprises at least the dominant fracture. The limitation is an abstract idea because it is directed to a mathematical formula. See MPEP 2106.04(a)(2)(I)(B), example - iii. a formula for computing an alarm limit. As drafted and under a broadest reasonable interpretation, this is a formula. Similar to a formula for computing an alarm limit being an abstract idea, claiming the formula above is an abstract idea. This judicial exception is not integrated into a practical application because there are no additional limitations outside of the abstract idea other than what has already been considered in claim 4. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception for the same reason. For the 

With respect to claim 7, the claimed invention is directed to an abstract idea without significantly more. The claim recites: The method of claim 4, wherein the flow rate sequence comprises determining a flow rate of the diverter material upstream from the dominant fracture for delivering at least a portion of the diverter material into the dominant fracture. The limitation is an abstract idea because it is directed to a mental process. See MPEP 2106.04(a)(2)(III), first bullet point – “collecting information, analyzing it, and displaying certain results of the collection and analysis," where the data analysis steps are recited at a high level of generality such that they could practically be performed in the human mind. This limitation is further limiting the last determining step of how the flow rate control sequence can be determined. In that context, determining a rate control sequence that has the additional steps of determining additional flow rates at specific points does not change the nature of the determining step. Therefore, similar analyzing information being an abstract idea for being directed to a mental process, determining a flow rate control sequence with a specific step for determining a flow rate of the diverter material upstream of the dominant fracture is also an abstract idea for being a mental process. This judicial exception is not integrated into a practical application because there are no additional limitations outside of the abstract idea other than what has already been considered in claim 4. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception for the same reason. For the foregoing reasons, claim 7 is rejected under 35 U.S.C. 101 as being directed to patent ineligible subject matter.

With respect to claim 8, the claimed invention is directed to an abstract idea without significantly more. The claim recites: The method of claim 7, wherein the dominant fracture is a first dominant fracture, and the wellbore further comprises a second dominant fracture, the second dominant fracture being downstream from the first dominant fracture, each of the first and second dominant fractures receiving fluid at a higher rate from the wellbore than the marginal fracture, the determining the flow rate sequence further comprises determining a second flow rate of the fluid upstream from a second dominant fracture but downstream from the first dominant fracture for delivering at least a portion of the diverter material to the second dominant fracture at least partially blocking the second dominant fracture. The limitation is an abstract idea because it is directed to a mental process. See MPEP 2106.04(a)(2)(III), first bullet point – “collecting information, analyzing it, and displaying certain results of the collection and analysis," where the data analysis steps are recited at a high level of generality such that they could practically be performed in the human mind. This limitation is further limiting the last determining step of how the flow rate control sequence can be determined. In that context, determining a rate control sequence that has the additional steps of determining additional flow rates at specific points does not change the nature of the determining step. Therefore, similar analyzing information being an abstract idea for being directed to a mental process, determining a flow rate control sequence with a specific step for determining a second flow rate of the diverter material upstream of the second dominant fracture but downstream of the first is also an abstract idea for being a mental process. This judicial exception is not integrated into a practical application because there are no additional limitations outside of the abstract idea other than what has already been considered in claim 7. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception for the same reason. For the foregoing reasons, claim 8 is rejected under 35 U.S.C. 101 as being directed to patent ineligible subject matter.

With respect to claim 9, the claimed invention is directed to an abstract idea without significantly more. The claim recites: The method of claim 4, further comprising updating at least one of the rate control sequence or the amount of diverter material required to block the dominant fracture based on the estimated concentration of diverter material that enters the dominant fracture. The limitation is an abstract idea because it is directed to a mental process. See MPEP 2106.04(a)(2)(III), first bullet point – “collecting information, analyzing it, and displaying certain results of the collection and analysis," where the data analysis steps are recited at a high level of generality such that they could practically be performed in the human mind. As drafted and under a broadest reasonable interpretation, the limitation refers to updating a plan referred to as a rate control sequence or an amount of diverter to use in said plan. Similar to collecting and analyzing information being an abstract idea, updating a rate control sequence or an amount of diverter material based on further collected information is an abstract idea for being directed to a mental process that can be performed using a piece of paper to solve some equations. This judicial exception is not integrated into a practical application because there are no additional limitations outside of the abstract idea other than what has already been considered in claim 4. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception for the same reason. For the foregoing reasons, claim 9 is rejected under 35 U.S.C. 101 as being directed to patent ineligible subject matter.

With respect to claim 10, the claimed invention is directed to an abstract idea without significantly more. The claim recites: The method of claim 4 wherein the wellbore comprises a plurality of dominant fractures and a plurality of marginal fractures, each of the plurality of dominant fractures receiving fluid at a higher rate from the wellbore than the marginal fractures, and the method comprising determining a rate control sequence for each of the plurality of dominant fractures and each of the plurality of marginal fractures, the rate control sequence comprising a flow rate decrease adjustment at the entrance of the wellbore such that a portion of the diverter material enters each of the plurality of dominant fractures as the diverter material passes by each of the plurality of the dominant fractures and a flow rate increase adjustment at the entrance of the wellbore such that the diverter material avoids entry into each of the marginal fractures as the diverter material passes by each of the marginal fractures. The limitation is an abstract idea because it is directed to a mental process. See MPEP 2106.04(a)(2)(III), first bullet point – “collecting information, analyzing it, and displaying certain results of the collection and analysis," where the data analysis steps are recited at a high level of generality such that they could practically be performed in the human mind. This limitation is further limiting the last determining step of how the flow rate control sequence can be determined. In that context, determining a rate control sequence that has the additional properties of having a flow rate decrease so that a diverter material enters a dominant fracture and a flow rate increase so that the diverter material avoids a marginal fracture does not change the nature of the determining step. Therefore, similar analyzing information being an abstract idea for being directed to a mental process, determining a flow rate control sequence with specific flow rate adjustments is also an abstract idea for being a mental process. This judicial exception is not integrated into a practical application because there are no additional limitations outside of the abstract idea other than what has already been considered in claim 4. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception for the same reason. For the foregoing reasons, claim 10 is rejected under 35 U.S.C. 101 as being directed to patent ineligible subject matter.

With respect to claim 11, the claimed invention is directed to an abstract idea without significantly more. The claim recites: The method of claim 10 wherein the dominant fractures and marginal fractures have perforations arranged in clusters, the flow rate control sequence being based on clusters of the dominant or marginal fractures. The limitation is an abstract idea because it is directed to a mental process. See MPEP 2106.04(a)(2)(III), first bullet point – “collecting information, 
With respect to claim 12, the claimed invention is directed to an abstract idea without significantly more. The claim recites: The method of claim 4, further comprising determining a concentration of the diverter material injected into the entrance of the wellbore at the surface of the earth based on an effect on the concentration of the diverter as it transports from the surface to at least one of the dominant fracture or the marginal fracture. The limitation is an abstract idea because it is directed to a mental process. See MPEP 2106.04(a)(2)(III), first bullet point – “collecting information, analyzing it, and displaying certain results of the collection and analysis," where the data analysis steps are recited at a high level of generality such that they could practically be performed in the human mind. As drafted and interpreted in light of the specification, the limitation refers to using a mathematical model (M1) – meaning equation (5) – to determine a concentration of diverter material at the entrance, (see Specification [0081]). Similar to collecting and analyzing information being an abstract idea, determining a concentration of diverter material at the entrance of the wellbore is an abstract idea for 

With respect to claim 13, the claimed invention is directed to an abstract idea without significantly more. The claim recites: The method of claim 4, further comprising determining the rate control sequence based on a translational time delay, the translational time delay comprising the time it takes for flow rate change at the entrance of the wellbore to translate to a flow rate change of the diverter material as it passes at least one of the dominant fracture or the marginal fracture in the wellbore. The limitation is an abstract idea because it is directed to a mental process. See MPEP 2106.04(a)(2)(III), first bullet point – “collecting information, analyzing it, and displaying certain results of the collection and analysis," where the data analysis steps are recited at a high level of generality such that they could practically be performed in the human mind. This limitation is further limiting the last determining step of how the rate control sequence is estimated. In that context, determining a rate control sequence based on specific properties does not change the nature of the determining step. Therefore, similar analyzing information being an abstract idea for being directed to a mental process, estimating a concentration of diverter material based on specific properties is also an abstract idea for being a mental process. This judicial exception is not integrated into a practical application because there are no additional limitations outside of the abstract idea other than what has already been considered in claim 4. The claim(s) does/do not include additional elements that are sufficient to 

With respect to claim 14, the claimed invention is directed to an abstract idea without significantly more. The claim recites: The method of claim 4, wherein the diverter material is injected into the entrance of the wellbore at the surface by pump equipment, the method further comprising determining the rate control sequence further based on a delay in a rate command change input to the pump equipment and a change in rate being actuated by the pump equipment to the diverter material injected at the surface. The limitation is an abstract idea because it is directed to a mental process. See MPEP 2106.04(a)(2)(III), first bullet point – “collecting information, analyzing it, and displaying certain results of the collection and analysis," where the data analysis steps are recited at a high level of generality such that they could practically be performed in the human mind. As drafted and interpreted in light of the specification, the limitation refers to using a mathematical model (M7) – to determine the rate control sequence, (see Specification [0085]). Similar to collecting and analyzing information being an abstract idea, determining a rate control sequence using additional models such as  delay in rate and change in rate of pump equipment is an abstract idea for being directed to a mental process that can be performed using a piece of paper to solve some equations. This judicial exception is not integrated into a practical application because the additional limitation of “pump equipment” is only generally linked to the claimed steps. See MPEP 2106.05(h), example - iii. Limiting the use of the formula C = 2 (pi) r to determining the circumference of a wheel as opposed to other circular objects, because this limitation represents a mere token acquiescence to limiting the reach of the claim. Similar to limiting the use of a formula to the circumference of a wheel only generally linking an abstract to a technological environment, limiting the models described in claim 14 to pump equipment is only generally linking the abstract idea of the claim to a technological environment. The claim(s) does/do not 

With respect to claim 15, the claimed invention is directed to an abstract idea without significantly more. The claim recites: The method of claim 1, wherein the diverter material is injected in the form of a pill. This judicial exception is not integrated into a practical application because the additional limitation of the diverter material being “in the form of a pill” is only generally linked to the claimed abstract idea. See MPEP 2106.05(h), example - iii. Limiting the use of the formula C = 2 (pi) r to determining the circumference of a wheel as opposed to other circular objects, because this limitation represents a mere token acquiescence to limiting the reach of the claim. Similar to limiting the use of a formula to the circumference of a wheel only generally linking an abstract idea to a technological environment, limiting the determining steps described in claim 1 to consider the additional property that the diverter material comes in pill form is only generally linking the abstract idea to a technological environment. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception for the same reason. For the foregoing reasons, claim 15 is rejected under 35 U.S.C. 101 as being directed to patent ineligible subject matter.

With respect to claim 16, the claimed invention is directed to an abstract idea without significantly more. The claim recites: the method of claim 1, wherein the fluid is injected by an electric pump. This judicial exception is not integrated into a practical application because the additional limitation of the fluid being “injected by an electric pump” is only generally linked to the claimed abstract idea. See MPEP 2106.05(h), example - iii. Limiting the use of the formula C = 2 (pi) r to determining the circumference of a wheel as opposed to other circular objects, because this limitation 

With respect to claim 17, the claimed invention is directed to an abstract idea without significantly more. The claim recites: The method of claim 1, carrying out an injection of diverter material based on the determined flow rate control sequence. The limitation is insignificant extra solution activity because it is directed to insignificant application of an abstract idea. See MPEP 2106.05(g), insignificant application example (i) - Cutting hair after first determining the hair style. As drafted an under a broadest reasonable interpretation, the limitation refers to performing any injection of diverter material based on the determining step. As noted above, determining a plan referred to a flow rate control sequence is an abstract idea for being directed to a mental process. Simply executing that plan does not add a meaningfully limitation the claim. Similar to determining a hair style, and then cutting hair based on the hair style being insignificant extra-solution activity, determining a flow rate control sequence and then carrying out diverter material injection based on that flow rate control sequence is also insignificant extra-solution activity. The additional element of carrying out an injection of diverter material based on the control rate flow sequence is not significantly more than the judicial exception because carrying out an injecting of diverter material is well understood, routine, and conventional. See MPEP 2106.05(d). The background section of the Specification discloses that diverters are used to plug or block the dominant fractures to divert fracturing fluid to marginal fractures, 

With respect to claim 18, the claimed invention is directed to an abstract idea without significantly more. Applying step 1, the preamble of claim 18 claims a system so this claim falls within the statutory category of a machine. In order to apply step 2A, a recitation of claim 18 is copied below. The limitations of the claim that describe an abstract idea are bolded. The claim recites: 
A system comprising:
one or more processors; and 
a memory storing instructions to: 
determining a desired flow rate distribution for fractures in a wellbore, the fractures comprising a dominant fracture and a marginal fracture, the dominant fracture receiving fluid at a higher rate from the wellbore than the marginal fracture; and 
determining a flow rate control sequence for injecting a fluid comprising a carrier fluid and a diverter material into an entrance of the wellbore at a surface of the earth to deliver the diverter material into the dominant fracture and avoid delivery of the diverter material into the marginal fracture to achieve the desired flow rate distribution.
The limitations of “determining a desired flow rate distribution for fractures in a wellbore, the fractures comprising a dominant fracture and a marginal fracture, the dominant fracture receiving fluid at a higher rate from the wellbore than the marginal fracture;” and “determining a flow rate control sequence for injecting a fluid comprising a carrier fluid and a diverter material into an entrance of the wellbore at a surface of the earth to deliver the diverter material into the dominant fracture and avoid delivery of the diverter material into the marginal fracture to achieve the desired flow rate distribution” are abstract ideas because they are directed to mental processes. The limitations, as drafted and under a broadest reasonable interpretation "can be performed in the human mind, or by a human using a pen and paper". MPEP 2106.04(a)(2)(III), first bullet point – “collecting information, analyzing it, and displaying certain results of the collection and analysis," where the data analysis steps are recited at a high level of generality such that they could practically be performed in the human mind. As drafted and under a broadest reasonable interpretation, the limitations may be performed by mentally collecting information about fracture lengths and relating those parameters to flow rates along the wellbore using a mathematical model such as Darcy’s law. Then, using this model, a person can use a piece of paper to determine how they want to place the diverter material using the flow equations. Similar to collecting and analyzing information being an abstract idea, determining flow rate distributions and flow rate control sequences is an abstract idea because the determining can be performed mentally using a piece of a paper to solve for the flow rates necessary to deliver a material to the right location.
Under step 2A prong two, the judicial exception has not been integrated into a practical application. Here, the claim recites one set of additional limitations. They are: (1) “one or more processors; and a memory storing instructions to”.
The first additional limitation of “one or more processors; and a memory storing instructions to” is invoking a computer as a tool to perform an abstract idea, so these limitations fall within the “apply it” category. See MPEP 2106.04(d) referencing MPEP 2106.05(f)(2) – example (i) A commonplace business method or mathematical algorithm being applied on a general purpose computer. Similar to applying a mathematical algorithm on a general purpose computer, performing specific mathematical calculations or mental processes on a general purpose computer is using a computer as a tool to perform an abstract idea.

Moving on to step 2B of the analysis, Examiner must consider whether each claim limitation individually or as an ordered combination amounts to significantly more than the abstract idea. This analysis includes determining whether an inventive concept is furnished by an element or combination of elements that are beyond the judicial exception. For limitations that were categorized as “apply it” or generally linking the use of an abstract idea to a particular technological environment or field of use, the analysis is the same. The limitations that were determined to be extra-solution activity will require further analysis.
As previously stated, the only additional limitation falls within the “apply it” category, so this claim does not provide significantly more than the judicial exception.
After reviewing the specification and looking at the claim as a whole, there is no indication that this claim is directed to a combination of known elements arranged or organized in an unconventional matter. As drafted and under a broadest reasonable interpretation, generic computer components may be arranged in the conventional manner to perform the claimed limitations. Therefore, looking at the claim as an ordered combination, the limitations do not amount to significantly more than the abstract idea.
For the foregoing reasons, claim 18 is rejected under 35 U.S.C. 101 as being directed to patent ineligible subject matter.

wherein the flow rate control sequence comprises a flow rate decrease adjustment at the entrance of the wellbore such that the diverter material enters the dominant fracture as the divert material passes by the dominant fracture and a flow rate increase adjustment at the entrance of the wellbore such that the diverter material avoids entry into the marginal fracture as the diverter material passes by the marginal fracture without substantially entering the marginal fracture, thereby delivering at least a portion of the diverter material into the dominant fracture at least partially blocking the dominant fracture and avoiding substantial delivery of the diverter material into the marginal fracture. The limitation is an abstract idea because it is directed to a mental process. See MPEP 2106.04(a)(2)(III), first bullet point – “collecting information, analyzing it, and displaying certain results of the collection and analysis," where the data analysis steps are recited at a high level of generality such that they could practically be performed in the human mind. This limitation is further limiting the last determining step of how the flow rate control sequence can be determined. In that context, determining a rate control sequence that has the additional properties of having a flow rate decrease so that a diverter material enters a dominant fracture and a flow rate increase so that the diverter material avoids a marginal fracture does not change the nature of the determining step. Therefore, similar analyzing information being an abstract idea for being directed to a mental process, determining a flow rate control sequence with specific flow rate adjustments is also an abstract idea for being a mental process. This judicial exception is not integrated into a practical application because there are no additional limitations outside of the abstract idea other than what has already been considered in claim 18. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception for the same reason. For the foregoing reasons, claim 19 is rejected under 35 U.S.C. 101 as being directed to patent ineligible subject matter.

With respect to claim 20, the claimed invention is directed to an abstract idea without significantly more. The claim recites: The system of claim 18 further comprising: estimating a concentration of diverter material that enters the dominant fracture based on a transport efficiency of the diverter material in the carrier fluid, the transport efficiency being based on a difference in flow rate between the diverter material and the carrier fluid. The limitation is an abstract idea because it is directed to a mental process. See MPEP 2106.04(a)(2)(III), first bullet point – “collecting information, analyzing it, and displaying certain results of the collection and analysis," where the data analysis steps are recited at a high level of generality such that they could practically be performed in the human mind. As drafted and interpreted in light of the specification, the limitation refers to using a mathematical model (M3) – meaning equation (4) – to determine a concentration of diverter material, (see Specification [0062]-[0063]). Similar to collecting and analyzing information being an abstract idea, estimating a concentration of diverter material is an abstract idea for being directed to a mental process that can be performed using a piece of paper to solve some equations. This judicial exception is not integrated into a practical application because there are no additional limitations outside of the abstract idea other than what has already been considered in claim 18. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception for the same reason. For the foregoing reasons, claim 20 is rejected under 35 U.S.C. 101 as being directed to patent ineligible subject matter.

With respect to claim 21, the claimed invention is directed to an abstract idea without significantly more. The claim recites: The method of claim 18, further comprising determining a concentration of the diverter material injected into the entrance of the wellbore at the surface of the earth based on an effect on the concentration of the diverter as it transports from the surface to at least one of the dominant fracture or the marginal fracture. The limitation is an abstract idea because it is directed to a mental process. See MPEP 2106.04(a)(2)(III), first bullet point – “collecting information, analyzing it, and displaying certain results of the collection and analysis," where the data analysis steps are recited at a high level of generality such that they could practically be performed in the human mind. As drafted and interpreted in light of the specification, the limitation refers to using a mathematical model (M1) – meaning equation (5) – to determine a concentration of diverter material at the entrance, (see Specification [0081]). Similar to collecting and analyzing information being an abstract idea, determining a concentration of diverter material at the entrance of the wellbore is an abstract idea for being directed to a mental process that can be performed using a piece of paper to solve some equations. This judicial exception is not integrated into a practical application because there are no additional limitations outside of the abstract idea other than what has already been considered in claim 18. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception for the same reason. For the foregoing reasons, claim 21 is rejected under 35 U.S.C. 101 as being directed to patent ineligible subject matter.

With respect to claim 22, the claimed invention is directed to an abstract idea without significantly more. Applying step 1, the preamble of claim 22 claims a non-transitory computer readable medium so this claim falls within the statutory category of a manufacture. In order to apply step 2A, a recitation of claim 22 is copied below. The limitations of the claim that describe an abstract idea are bolded. The claim recites: 
A non-transitory computer readable medium storing instructions that, when executed by one or more processors, cause the one or more processors to: 
determining a desired flow rate distribution for fractures in a wellbore, the fractures comprising a dominant fracture and a marginal fracture, the dominant fracture receiving fluid at a higher rate from the wellbore than the marginal fracture; and 
determining a flow rate control sequence for injecting a fluid comprising a carrier fluid and a diverter material into an entrance of the wellbore at a surface of the earth to deliver the diverter material into the dominant fracture and avoid delivery of the diverter material into the marginal fracture to achieve the desired flow rate distribution.

The limitations of “determining a desired flow rate distribution for fractures in a wellbore, the fractures comprising a dominant fracture and a marginal fracture, the dominant fracture receiving fluid at a higher rate from the wellbore than the marginal fracture;” and “determining a flow rate control sequence for injecting a fluid comprising a carrier fluid and a diverter material into an entrance of the wellbore at a surface of the earth to deliver the diverter material into the dominant fracture and avoid delivery of the diverter material into the marginal fracture to achieve the desired flow rate distribution” are abstract ideas because they are directed to mental processes. The limitations, as drafted and under a broadest reasonable interpretation "can be performed in the human mind, or by a human using a pen and paper". MPEP 2106.04(a)(2)(III), first bullet point – “collecting information, analyzing it, and displaying certain results of the collection and analysis," where the data analysis steps are recited at a high level of generality such that they could practically be performed in the human mind. As drafted and under a broadest reasonable interpretation, the limitations may be performed by mentally collecting information about fracture lengths and relating those parameters to flow rates along the wellbore using a mathematical model such as Darcy’s law. Then, using this model, a person can use a piece of paper to determine how they want to place the diverter material using the flow equations. Similar to collecting and analyzing information being an abstract idea, determining flow 
Under step 2A prong two, the judicial exception has not been integrated into a practical application. Here, the claim recites one set of additional limitations. They are: (1) “A non-transitory computer readable medium storing instructions that, when executed by one or more processors, cause the one or more processors to:”.
The first additional limitation of “A non-transitory computer readable medium storing instructions that, when executed by one or more processors, cause the one or more processors to:” is invoking a computer as a tool to perform an abstract idea, so these limitations fall within the “apply it” category. See MPEP 2106.04(d) referencing MPEP 2106.05(f)(2) – example (i) A commonplace business method or mathematical algorithm being applied on a general purpose computer. Similar to applying a mathematical algorithm on a general purpose computer, performing specific mathematical calculations or mental processes on a general purpose computer is using a computer as a tool to perform an abstract idea.
If the claim as a whole integrates the recited judicial exception into a practical application, then it would be patent eligible. Here, the claim is generally linked to the technology of well completion, but, as drafted, the claim only requires generating a plan called a “flow rate control sequence” using mathematical models rather than using that plan for a practical application, which is generally linking the use of the judicial exception to a particular field of use. See MPEP 2106.04(d) referencing 2106.05(h).
Moving on to step 2B of the analysis, Examiner must consider whether each claim limitation individually or as an ordered combination amounts to significantly more than the abstract idea. This analysis includes determining whether an inventive concept is furnished by an element or combination 
As previously stated, the only additional limitation falls within the “apply it” category, so this claim does not provide significantly more than the judicial exception.
After reviewing the specification and looking at the claim as a whole, there is no indication that this claim is directed to a combination of known elements arranged or organized in an unconventional matter. As drafted and under a broadest reasonable interpretation, generic computer components may be arranged in the conventional manner to perform the claimed limitations. Therefore, looking at the claim as an ordered combination, the limitations do not amount to significantly more than the abstract idea.
For the foregoing reasons, claim 22 is rejected under 35 U.S.C. 101 as being directed to patent ineligible subject matter.

With respect to claim 23, the claimed invention is directed to an abstract idea without significantly more. The claim recites: The non-transitory computer readable medium of claim 22, wherein the flow rate control sequence comprises a flow rate decrease adjustment at the entrance of the wellbore such that the diverter material enters the dominant fracture as the divert material passes by the dominant fracture and a flow rate increase adjustment at the entrance of the wellbore such that the diverter material avoids entry into the marginal fracture as the diverter material passes by the marginal fracture without substantially entering the marginal fracture, thereby delivering at least a portion of the diverter material into the dominant fracture at least partially blocking the dominant fracture and avoiding substantial delivery of the diverter material into the marginal fracture. The limitation is an abstract idea because it is directed to a mental process. See MPEP 2106.04(a)(2)(III), first bullet point – “collecting information, analyzing it, and displaying certain results of the collection and analysis," where the data analysis steps are recited at a high level of generality such that they could practically be performed in the human mind. This limitation is further limiting the last determining step of how the flow rate control sequence can be determined. In that context, determining a rate control sequence that has the additional properties of having a flow rate decrease so that a diverter material enters a dominant fracture and a flow rate increase so that the diverter material avoids a marginal fracture does not change the nature of the determining step. Therefore, similar analyzing information being an abstract idea for being directed to a mental process, determining a flow rate control sequence with specific flow rate adjustments is also an abstract idea for being a mental process. This judicial exception is not integrated into a practical application because there are no additional limitations outside of the abstract idea other than what has already been considered in claim 22. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception for the same reason. For the foregoing reasons, claim 23 is rejected under 35 U.S.C. 101 as being directed to patent ineligible subject matter.

With respect to claim 24, the claimed invention is directed to an abstract idea without significantly more. The claim recites: The non-transitory computer readable medium of claim 22 further comprising: estimating a concentration of diverter material that enters the dominant fracture based on a transport efficiency of the diverter material in the carrier fluid, the transport efficiency being based on a difference in flow rate between the diverter material and the carrier fluid. The limitation is an abstract idea because it is directed to a mental process. See MPEP 2106.04(a)(2)(III), first bullet point – “collecting information, analyzing it, and displaying certain results of the collection and analysis," where the data analysis steps are recited at a high level of generality such that they could practically be 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 1, 3, 15-18, and 21-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over WO 2018/064659 (Wilson) in view of U.S. Pub. 2018/0238169 (Sun).
With respect to claim 1, Wilson teaches A method comprising (see generally FIG. 5, [0055]-[0061]): determining a current flow rate distribution for fractures in a wellbore (triangulate location of fluid flowing through perforations 417A, 417B using two measurements at step 518, [0060] lines 3-7), determining a desired flow rate distribution for the fractures in the wellbore (desire to optimize 
Wilson does not teach the fractures comprising a dominant fracture and a marginal fracture, the dominant fracture receiving fluid at a higher rate from the wellbore than the marginal fracture; or to deliver the diverter material into the dominant fracture and avoid delivery of the diverter material into the marginal fracture to transition from the current flow rate distribution to the desired flow rate distribution.
However, Sun teaches the fractures comprising a dominant fracture and a marginal fracture (dominant and non-dominant fractures, [0003] lines 14-15), the dominant fracture receiving fluid at a higher rate from the wellbore than the marginal fracture (dominant utilizing significantly more fracturing fluid than non-dominant, [0003] lines 16-19); determining a desired flow rate distribution for the fractures in the wellbore (when dominant fracture identified, optimal controller determines desired determines amount based on historical data which includes diverter quantity introduced before desired fluid redistribution, [0015] lines 2-9); to deliver the diverter material into the dominant fracture and avoid delivery of the diverter material into the marginal fracture to transition from the current flow rate distribution to the desired flow rate distribution (Operators address the unbalanced distribution by introducing diverter material, [0003] lines 22-24).
It would have been obvious to one skilled in the art before the effective filing date to combine Wilson with Sun because this is applying a known technique (Sun) to a known method and device (Wilson) ready for improvement to yield predictable results. Wilson is the base reference that teaches 

With respect to claim 3, Wilson in view of Sun teaches all of the limitations of claim 1, as noted above. Wilson further teaches determining an amount of a diverter material required to at least partially block the dominant fracture to achieve the desired flow rate distribution (in response to comparing measurements, optimizing quantity of diversion material, [0061] lines 1-5).

With respect to claim 15, Wilson in view of Sun teaches all of the limitations of claim 1, as noted above. Wilson further teaches wherein the diverter material is injected in the form of a pill (diverter may be a pill, [0056] line 11).



With respect to claim 17, Wilson in view of Sun teaches all of the limitations of claim 1, as noted above. Wilson further teaches carrying out an injection of diverter material based on the determined flow rate control sequence (modifying a parameter of the fluid being pumped, which includes a combination of the type or quantity of diversion materials and the schedule, [0061] lines 1-6; note that the carrying out may be done automatically or manually, [0025] lines 10-11).

With respect to claim 18, Wilson teaches A system comprising (see FIG. 6 generally): one or more processors ([0062] line 8); and a memory storing instructions to (storage medium located in machine running instructions, [0064] lines 17-19): determining a desired flow rate distribution for fractures in a wellbore (desire to optimize production, [0061] line 6; which is done by optimizing the perforation flow in the wellbore, [0050] line 8), and determining a flow rate control sequence for injecting a fluid (optimizing a parameter of the fluid being pumped including the schedule (e.g., order/timing of fluid/particulates) at step 520, [0061] lines 1-6) comprising a carrier fluid and a diverter material into an entrance of the wellbore at a surface of the earth (parameter may include volumetric flow rate and type or quantity of diversion materials, [0061] lines 3-5).
Wilson does not teach the fractures comprising a dominant fracture and a marginal fracture, the dominant fracture receiving fluid at a higher rate from the wellbore than the marginal fracture; or to deliver the diverter material into the dominant fracture and avoid delivery of the diverter material into the marginal fracture to achieve the desired flow rate distribution.

It would have been obvious to one skilled in the art before the effective filing date to combine Wilson with Sun because this is applying a known technique (Sun) to a known method and device (Wilson) ready for improvement to yield predictable results. Wilson is the base reference that teaches all limitations except for fractures including dominant and non-dominant fractures, which additionally affects the scheduling of the fluid being pumped, (Wilson [0061] lines 1-6). Wilson is ready for improvement because classifying fractures as dominant or non-dominant further clarifies the desired goals of adding a diverter material to dominant fractures. Sun teaches a known technique of using a diverter material to not just alter flow characteristics generally, but specifically alter the flow characteristics of dominant fractures by restricting the flow of fracture fluid to these dominant fractures, (Sun [0003] lines 25-27). One having ordinary skill in the art would have recognized that applying the known technique in Sun of identifying dominant and non-dominant fractures (Sun [0014] lines 10-11) would yield the predictable result of specifically modifying parameters of the fluid being pumped (Wilson [0061] lines 1-2) to be directed at the flow properties of the dominant fractures (Sun [0015] lines 4-5). Therefore, it would have been obvious to combine Wilson with Sun to a person having ordinary skill in the art, and this claim is rejected under 35 U.S.C. 103.

With respect to claim 21, Wilson in view of Sun teach all of the limitations of claim 18, as noted above.  Wilson further teaches determining a concentration of the diverter material injected into the 

With respect to claim 22, Wilson teaches A non-transitory computer readable medium storing instructions that, when executed by one or more processors, cause the one or more processors to (storage medium located in machine running instructions, [0064] lines 17-19; processors 604 of machine execute tasks, [0062] line 8): determining a desired flow rate distribution for fractures in a wellbore (desire to optimize production, [0061] line 6; which is done by optimizing the perforation flow in the wellbore, [0050] line 8), and determining a flow rate control sequence for injecting a fluid (optimizing a parameter of the fluid being pumped including the schedule (e.g., order/timing of fluid/particulates) at step 520, [0061] lines 1-6) comprising a carrier fluid and a diverter material into an entrance of the wellbore at a surface of the earth (parameter may include volumetric flow rate and type or quantity of diversion materials, [0061] lines 3-5).
Wilson does not teach the fractures comprising a dominant fracture and a marginal fracture, the dominant fracture receiving fluid at a higher rate from the wellbore than the marginal fracture; or to deliver the diverter material into the dominant fracture and avoid delivery of the diverter material into the marginal fracture to achieve the desired flow rate distribution.
However, Sun teaches the fractures comprising a dominant fracture and a marginal fracture (dominant and non-dominant fractures, [0003] lines 14-15), the dominant fracture receiving fluid at a higher rate from the wellbore than the marginal fracture (dominant utilizing significantly more fracturing fluid than non-dominant, [0003] lines 16-19); or to deliver the diverter material into the 
It would have been obvious to one skilled in the art before the effective filing date to combine Wilson with Sun because this is applying a known technique (Sun) to a known method and device (Wilson) ready for improvement to yield predictable results. Wilson is the base reference that teaches all limitations except for fractures including dominant and non-dominant fractures, which additionally affects the scheduling of the fluid being pumped, (Wilson [0061] lines 1-6). Wilson is ready for improvement because classifying fractures as dominant or non-dominant further clarifies the desired goals of adding a diverter material to dominant fractures. Sun teaches a known technique of using a diverter material to not just alter flow characteristics generally, but specifically alter the flow characteristics of dominant fractures by restricting the flow of fracture fluid to these dominant fractures, (Sun [0003] lines 25-27). One having ordinary skill in the art would have recognized that applying the known technique in Sun of identifying dominant and non-dominant fractures (Sun [0014] lines 10-11) would yield the predictable result of specifically modifying parameters of the fluid being pumped (Wilson [0061] lines 1-2) to be directed at the flow properties of the dominant fractures (Sun [0015] lines 4-5). Therefore, it would have been obvious to combine Wilson with Sun to a person having ordinary skill in the art, and this claim is rejected under 35 U.S.C. 103.
	
Claims 2, 19 and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over WO 2018/064659 (Wilson) in view of U.S. Pub. 2018/0238169 (Sun) in further view of U.S. Pub. 2018/0187538 (Walters).

Wilson does not teach wherein the flow rate control sequence comprises a flow rate decrease adjustment such that the diverter material enters the dominant fracture as the divert material passes by the dominant fracture and a flow rate increase adjustment such that the diverter material avoids entry into the marginal fracture as the diverter material passes by the marginal fracture without substantially entering the marginal fracture, thereby delivering at least a portion of the diverter material into the dominant fracture at least partially blocking the dominant fracture and avoiding substantial delivery of the diverter material into the marginal fracture.
However, Sun teaches such that the diverter material enters the dominant fracture as the divert material passes by the dominant fracture (the diverters travel to the dominant fractures and restrict the flow of fracturing fluid to the dominant fractures or plug the dominant fractures, [0003] lines 25-27); and such that the diverter material avoids entry into the marginal fracture as the diverter material passes by the marginal fracture without substantially entering the marginal fracture, thereby delivering at least a portion of the diverter material into the dominant fracture at least partially blocking the dominant fracture and avoiding substantial delivery of the diverter material into the marginal fracture (avoiding excess quantity of diverters may plug both dominant and non-dominant fractures, [0004] lines 8-9; through use of an optimal controller that introduces the correct diverter quantity and determines, through continuous measurements, when the diverters have arrived at and settled at the dominant fractures, [0016] lines 1-10).

However, Walter teaches wherein the flow rate control sequence comprises (diversion cycle 208 starts with concentrating the diverting agent 320 in fracturing fluid, [0032] lines 1-7) a flow rate decrease adjustment (as diverting agent 320 approaches fractures 310, rate of injection is adjusted from IR4 to lower injection rate IR5 as seen at 210 in FIG. 2 and held at IR5, [0033] lines 5-13) and a flow rate increase adjustment (at diverted step cycle 212, injection rate is dropped to lowest point IR3 and then raised to IR4 to test pressure change, [0033] line 17-20, and another diversion cycle may be performed immediately, [0033] line 30-33).
It would have been obvious to one skilled in the art before the effective filing date to combine Wilson in view of Sun with Walters because a teaching, suggestion, or motivation in the prior art would have led one skilled in the art to combine prior art teaching to arrive at the claimed invention. Wilson teaches a system and method for initiating a fluid diversion with a treatment process, (Wilson, [0056] line 1) and adjusting parameters of the fluid (Wilson [0061] lines 1-5). Sun teaches a method for delivering a diverter amount to dominant fractures despite the existence of non-dominant fractures, (Sun [0003]-[0004] and [0015]-[0016]). Wilson in view of Sun discloses a system that teaches all of the claimed features except for specifically decreasing and then increasing the flow rate of the concentrated diverting agent in order to fix the problem of delivering fracturing fluid to uneven fractures. Walters teaches that the problem of uneven fractures can be addressed by using pressure diagnostics to analyze and design fluid diversion cycles (diversion cycles are taken to address problem of uneven fractures, Walters, [0003] line 3; [0004] lines 1-2; and [0018] lines 1-5). These diversion cycles specifically involve starting at a reduced injection rate IR_4, (Walters [0032] line 1-4), and then decreasing the flow rate to “seat” the diverting agent (Walters [0033] lines 12-15); then repeating the process as necessary which involves increasing the flow rate of the fracturing fluid back to IR4, (Walters [0033] lines 32-33). A 

With respect to claim 19, Wilson in view of Sun teaches all of the limitations of claim 18, as noted above. Wilson teaches wherein the flow rate control sequence comprises a flow rate adjustment at the entrance of the wellbore and a flow rate adjustment at the entrance of the wellbore (modifying a parameter of the fluid being pumped including volumetric flow rate, [0061] lines 1-5l; pump unit 408 at the surface, [0051] line 4).
Wilson does not teach wherein the flow rate control sequence comprises a flow rate decrease adjustment such that the diverter material enters the dominant fracture as the divert material passes by the dominant fracture and a flow rate increase adjustment such that the diverter material avoids entry into the marginal fracture as the diverter material passes by the marginal fracture without substantially entering the marginal fracture, thereby delivering at least a portion of the diverter material into the dominant fracture at least partially blocking the dominant fracture and avoiding substantial delivery of the diverter material into the marginal fracture.
However, Sun teaches such that the diverter material enters the dominant fracture as the divert material passes by the dominant fracture (the diverters travel to the dominant fractures and restrict the flow of fracturing fluid to the dominant fractures or plug the dominant fractures, [0003] lines 25-27); and such that the diverter material avoids entry into the marginal fracture as the diverter material passes by the marginal fracture without substantially entering the marginal fracture, thereby delivering at least a portion of the diverter material into the dominant fracture at least partially blocking the 
Neither Wilson nor Sun specifically teach wherein the flow rate control sequence comprises a flow rate decrease adjustment or a flow rate increase adjustment.
However, Walter teaches wherein the flow rate control sequence comprises (diversion cycle 208 starts with concentrating the diverting agent 320 in fracturing fluid, [0032] lines 1-7) a flow rate decrease adjustment (as diverting agent 320 approaches fractures 310, rate of injection is adjusted from IR4 to lower injection rate IR5 as seen at 210 in FIG. 2 and held at IR5, [0033] lines 5-13) and a flow rate increase adjustment (at diverted step cycle 212, injection rate is dropped to lowest point IR3 and then raised to IR4 to test pressure change, [0033] line 17-20, and another diversion cycle may be performed immediately, [0033] line 30-33).
It would have been obvious to one skilled in the art before the effective filing date to combine Wilson in view of Sun with Walters because a teaching, suggestion, or motivation in the prior art would have led one skilled in the art to combine prior art teaching to arrive at the claimed invention. Wilson teaches a system and method for initiating a fluid diversion with a treatment process, (Wilson, [0056] line 1) and adjusting parameters of the fluid (Wilson [0061] lines 1-5). Sun teaches a method for delivering a diverter amount to dominant fractures despite the existence of non-dominant fractures, (Sun [0003]-[0004] and [0015]-[0016]). Wilson in view of Sun discloses a system that teaches all of the claimed features except for specifically decreasing and then increasing the flow rate of the concentrated diverting agent in order to fix the problem of delivering fracturing fluid to uneven fractures. Walters teaches that the problem of uneven fractures can be addressed by using pressure diagnostics to analyze 

With respect to claim 23, Wilson in view of Sun teaches all of the limitations of claim 22, as noted above. Wilson teaches wherein the flow rate control sequence comprises a flow rate adjustment at the entrance of the wellbore and a flow rate adjustment at the entrance of the wellbore (modifying a parameter of the fluid being pumped including volumetric flow rate, [0061] lines 1-5l; pump unit 408 at the surface, [0051] line 4).
Wilson does not teach wherein the flow rate control sequence comprises a flow rate decrease adjustment such that the diverter material enters the dominant fracture as the divert material passes by the dominant fracture and a flow rate increase adjustment such that the diverter material avoids entry into the marginal fracture as the diverter material passes by the marginal fracture without substantially entering the marginal fracture, thereby delivering at least a portion of the diverter material into the dominant fracture at least partially blocking the dominant fracture and avoiding substantial delivery of the diverter material into the marginal fracture.

Neither Wilson nor Sun specifically teach wherein the flow rate control sequence comprises a flow rate decrease adjustment or a flow rate increase adjustment.
However, Walter teaches wherein the flow rate control sequence comprises (diversion cycle 208 starts with concentrating the diverting agent 320 in fracturing fluid, [0032] lines 1-7) a flow rate decrease adjustment (as diverting agent 320 approaches fractures 310, rate of injection is adjusted from IR4 to lower injection rate IR5 as seen at 210 in FIG. 2 and held at IR5, [0033] lines 5-13) and a flow rate increase adjustment (at diverted step cycle 212, injection rate is dropped to lowest point IR3 and then raised to IR4 to test pressure change, [0033] line 17-20, and another diversion cycle may be performed immediately, [0033] line 30-33).
It would have been obvious to one skilled in the art before the effective filing date to combine Wilson in view of Sun with Walters because a teaching, suggestion, or motivation in the prior art would have led one skilled in the art to combine prior art teaching to arrive at the claimed invention. Wilson teaches a system and method for initiating a fluid diversion with a treatment process, (Wilson, [0056] .
	
Claim 4-9, 12-14, 20, and 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over WO 2018/064659 (Wilson) in view of U.S. Pub. 2018/0238169 (Sun) in further view of WO 2018/194597 (Filippov).

However, Filippov teaches estimating a concentration of diverter material that enters the dominant fracture based on a transport efficiency of the diverter material in the carrier fluid, the transport efficiency being based on a difference in flow rate between the diverter material and the carrier fluid (calculate particle transport efficiency, [page 4 line 6]; which is a difference in particle concentration of the treatment fluid between locations in the wellbore and in the fracture or around a perforation along the wellbore, [page 4 lines 9-11]; note that while this is written in the context of a proppant, the technique may be applied with respect to a diverting agent, [page 3 lines 26-27]).
It would have been obvious to one skilled in the art before the effective filing date to combine Wilson in view of Sun with Filippov because this is applying a known technique (Filippov) to a known device (Wilson in view of Sun) ready for improvement to yield predictable results. Wilson in view of Sun is the base reference that teaches all limitations except for estimating a concentration of diverter material that enters the dominant fracture based on a transport efficiency of the diverter material in the carrier fluid, the transport efficiency being based on a difference in flow rate between the diverter material and the carrier fluid. Wilson discusses model, (Wilson [0068]) but does not clearly discuss a transport model that takes into account the different flow properties of the diverter material and the carrier fluid.  Sun provides a model that includes fracturing fluid flow rate (Sun [0017] line 15) and diverter mass flow (Sun [0017] lines 22-23) but does not clearly take into account how the different material properties may affect the concentration of the diverter material. Wilson in view of Sun is ready for improvement because the models don’t take into account multiphase flow. Filippov teaches a known 
 
With respect to claim 5, Wilson in view of Sun in further view of Filippov teaches all of the limitations of claim 4, as noted above. Neither Wilson nor Sun teach wherein the estimating is further based on at least one member selected from the group of a perforation property, perforation orientation, and a diverter material property.
However, Filippov teaches wherein the estimating is further based on at least one member selected from the group of a perforation property (flow conditions around each of the perforations may be different, [page 4 line 21]), perforation orientation, and a diverter material property.
It would have been obvious to one skilled in the art before the effective filing date to combine Wilson in view of Sun with Filippov because this is applying a known technique (Filippov) to a known device (Wilson in view of Sun) ready for improvement to yield predictable results. Wilson in view of Sun is the base reference that teaches all limitations except for estimating a concentration of diverter material that enters the dominant fracture based on a transport efficiency of the diverter material in the carrier fluid, the transport efficiency being based on a difference in flow rate between the diverter material and the carrier fluid. Wilson discusses a model, (Wilson [0068]), but does not clearly discuss a transport model that takes into account the different flow properties of the diverter material and the carrier fluid.  Sun provides a model that includes fracturing fluid flow rate (Sun [0017] line 15) and diverter mass flow (Sun [0017] lines 22-23) but does not clearly take into account how the different 


With respect to claim 6, Wilson in view of Sun in further view of Filippov teaches all of the limitations of claim 4, as noted above. Neither Wilson nor Sun teaches wherein the transport efficiency is defined by the formula: 
                
                    
                        
                            R
                        
                        
                            i
                        
                    
                    =
                    
                        
                            
                                
                                    C
                                
                                
                                    i
                                
                            
                            
                                
                                    Q
                                
                                
                                    i
                                
                            
                        
                        
                            
                                
                                    C
                                
                                
                                    u
                                    p
                                    
                                        
                                            Q
                                        
                                        
                                            u
                                            p
                                        
                                    
                                
                            
                        
                    
                
            
wherein Ri is transport efficiency, Ci is the concentration of the diverter material that will enter into a fracture i, Cup is the concentration upstream of a fracture i, Qi is the volumetric flow rate of the diverter material into a fracture i, Qup is the volumetric flow rate of the diverter material upstream of a fracture i, wherein fracture i comprises at least the dominant fracture.
However, Filippov teaches wherein the transport efficiency is defined by the formula: 
                
                    
                        
                            R
                        
                        
                            i
                        
                    
                    =
                    
                        
                            
                                
                                    C
                                
                                
                                    i
                                
                            
                            
                                
                                    Q
                                
                                
                                    i
                                
                            
                        
                        
                            
                                
                                    C
                                
                                
                                    u
                                    p
                                    
                                        
                                            Q
                                        
                                        
                                            u
                                            p
                                        
                                    
                                
                            
                        
                    
                
            
wherein Ri is transport efficiency, Ci is the concentration of the diverter material that will enter into a fracture i, Cup is the concentration upstream of a fracture i, Qi is the volumetric flow rate of the diverter material into a fracture i, Qup is the volumetric flow rate of the diverter material upstream of a                         
                            
                                
                                    
                                        
                                            α
                                        
                                        
                                            p
                                            f
                                        
                                    
                                
                                
                                    
                                        
                                            α
                                        
                                        
                                            p
                                            w
                                        
                                    
                                
                            
                            ∙
                            R
                            =
                            1
                        
                    . Then multiplying equation 2 by 1 ->                          
                            
                                
                                    π
                                
                                
                                    p
                                
                            
                            =
                            
                                
                                    
                                        
                                            Q
                                        
                                        
                                            p
                                            f
                                        
                                    
                                
                                
                                    
                                        
                                            Q
                                        
                                        
                                            p
                                            w
                                        
                                    
                                
                            
                        
                                             
                            ∙
                             
                            
                                
                                    
                                        
                                            α
                                        
                                        
                                            p
                                            f
                                        
                                    
                                
                                
                                    
                                        
                                            α
                                        
                                        
                                            p
                                            w
                                        
                                    
                                
                            
                            R
                        
                    . Then divide by the constant R on both sides:                         
                            
                                
                                    π
                                    _
                                    p
                                
                                
                                    R
                                
                            
                            =
                            
                                
                                    
                                        
                                            Q
                                        
                                        
                                            p
                                            f
                                        
                                    
                                
                                
                                    
                                        
                                            Q
                                        
                                        
                                            p
                                            w
                                        
                                    
                                
                            
                        
                                             
                            ∙
                             
                            
                                
                                    
                                        
                                            α
                                        
                                        
                                            p
                                            f
                                        
                                    
                                
                                
                                    
                                        
                                            α
                                        
                                        
                                            p
                                            w
                                        
                                    
                                
                            
                        
                     and a constant divided by another constant can be re-written as a constant:                         
                            C
                            =
                            
                                
                                    
                                        
                                            Q
                                        
                                        
                                            p
                                            f
                                        
                                    
                                
                                
                                    
                                        
                                            Q
                                        
                                        
                                            p
                                            w
                                        
                                    
                                
                            
                        
                                             
                            ∙
                             
                            
                                
                                    
                                        
                                            α
                                        
                                        
                                            p
                                            f
                                        
                                    
                                
                                
                                    
                                        
                                            α
                                        
                                        
                                            p
                                            w
                                        
                                    
                                
                            
                        
                     
It would have been obvious to one skilled in the art before the effective filing date to combine Wilson in view of Sun with Filippov because this is applying a known technique (Filippov) to a known device (Wilson in view of Sun) ready for improvement to yield predictable results. Wilson in view of Sun is the base reference that teaches all limitations except for estimating a concentration of diverter material that enters the dominant fracture based on a transport efficiency of the diverter material in the carrier fluid, the transport efficiency being based on a difference in flow rate between the diverter material and the carrier fluid. Wilson discusses a model, (Wilson [0068]), but does not clearly discuss a transport model that takes into account the different flow properties of the diverter material and the carrier fluid.  Sun provides a model that includes fracturing fluid flow rate (Sun [0017] line 15) and diverter mass flow (Sun [0017] lines 22-23) but does not clearly take into account how the different material properties may affect the concentration of the diverter material. Wilson in view of Sun is ready for improvement because the models don’t take into account multiphase flow. Filippov teaches a known technique of modeling a non-Newtonian fluid based on inter-phase interactions between the particles and treatment fluid (Filippov [page 4 line 1-3]). One having ordinary skill in the art would have recognized that applying the known technique in Filippov of modeling interphase interactions in the non-Newtonian fluid would yield the predictable result of having a more accurate predictions. 

With respect to claim 7, Wilson in view of Sun in further view of Filippov teaches all of the limitations of claim 4, as noted above. Neither Wilson nor Filippov teaches wherein the flow rate sequence comprises determining a flow rate of the diverter material upstream from the dominant fracture for delivering at least a portion of the diverter material into the dominant fracture.
However, Filippov teaches wherein the flow rate sequence comprises determining a flow rate of the diverter material upstream from the dominant fracture for delivering at least a portion of the diverter material into the dominant fracture (Q_pf) in equation 2, [page 13 ln 19]).
It would have been obvious to one skilled in the art before the effective filing date to combine Wilson in view of Sun with Filippov because this is applying a known technique (Filippov) to a known device (Wilson in view of Sun) ready for improvement to yield predictable results. Wilson in view of Sun is the base reference that teaches all limitations except for estimating a concentration of diverter material that enters the dominant fracture based on a transport efficiency of the diverter material in the carrier fluid, the transport efficiency being based on a difference in flow rate between the diverter material and the carrier fluid. Wilson discusses a model, (Wilson [0068]), but does not clearly discuss a transport model that takes into account the different flow properties of the diverter material and the carrier fluid.  Sun provides a model that includes fracturing fluid flow rate (Sun [0017] line 15) and diverter mass flow (Sun [0017] lines 22-23) but does not clearly take into account how the different material properties may affect the concentration of the diverter material. Wilson in view of Sun is ready for improvement because the models don’t take into account multiphase flow. Filippov teaches a known technique of modeling a non-Newtonian fluid based on inter-phase interactions between the particles and treatment fluid (Filippov [page 4 line 1-3]). One having ordinary skill in the art would have 

With respect to claim 8, Wilson in view of Sun in further view of Filippov teaches all of the limitations of claim 7, as noted above. Wilson does not teach wherein the dominant fracture is a first dominant fracture, and the wellbore further comprises a second dominant fracture, the second dominant fracture being downstream from the first dominant fracture, each of the first and second dominant fractures receiving fluid at a higher rate from the wellbore than the marginal fracture, the determining the flow rate sequence further comprises determining a second flow rate of the fluid upstream from a second dominant fracture but downstream from the first dominant fracture for delivering at least a portion of the diverter material to the second dominant fracture at least partially blocking the second dominant fracture.
However, Sun teaches wherein the dominant fracture is a first dominant fracture, and the wellbore further comprises a second dominant fracture, the second dominant fracture being downstream from the first dominant fracture, each of the first and second dominant fractures receiving fluid at a higher rate from the wellbore than the marginal fracture (dominant fractures (plural) utilize significantly more fracturing fluid than non-dominant fractures, [0003 lines 15-19), the determining the flow rate sequence further comprises determining a second flow rate of the fluid upstream from a second dominant fracture but downstream from the first dominant fracture for delivering at least a portion of the diverter material to the second dominant fracture at least partially blocking the second dominant fracture (The output vector y(t) may include changes to fluid flow rate at each fracture, [0017] lines 23-24).


With respect to claim 9, Wilson in view of Sun in further view of Filippov teaches all of the limitations of claim 4, as noted above. Neither Wilson not Sun teaches updating at least one of the rate control sequence or the amount of the diverter material required to block the dominant fracture based on the estimated concentration of diverter material that enters the dominant fracture (at step 610, estimate amount of suspended particles to be injected into the wellbore during the stimulation treatment, [page 19 lines 1-3).
It would have been obvious to one skilled in the art before the effective filing date to combine Wilson in view of Sun with Filippov because this is applying a known technique (Filippov) to a known 

With respect to claim 12, Wilson in view of Sun in further view of Filippov teaches all of the limitations of claim 4, as noted above. Wilson further teaches determining a concentration of the diverter material injected into the entrance of the wellbore at the surface of the earth based on an effect on the concentration of the diverter as it transports from the surface to at least one of the dominant fracture or the marginal fracture (modifying a parameter of the fluid being pumped including concentration (e.g., of proppant), the type or quantity of diversion materials, or a combination of the two based on the effect it has on the measurements, [0061] lines 1-6).

	With respect to claim 13, Wilson teaches determining the rate control sequence based on a translational time delay, the translational time delay comprising the time it takes for flow rate change at the entrance of the wellbore to translate to a flow rate change of the diverter material as it passes at least one of the dominant fracture or the marginal fracture in the wellbore (in response
to determining the location where the fluid is flowing, modifying the timing of fluid/particulates, [0061] lines 1-6).

	With respect to claim 14, Wilson teaches wherein the diverter material is injected into the entrance of the wellbore at the surface by pump equipment (pump unit 408, [0051] line 4), the method further comprising determining the rate control sequence further based on a delay in a rate command change input to the pump equipment and a change in rate being actuated by the pump equipment to the diverter material injected at the surface (technique may be used to optimize pump rates, [0025] lines 8-9).

With respect to claim 20, Wilson in view of Sun teaches all of the limitations of claim 18, as noted above. Neither Wilson nor Sun teaches estimating a concentration of diverter material that enters the dominant fracture based on a transport efficiency of the diverter material in the carrier fluid, the transport efficiency being based on a difference in flow rate between the diverter material and the carrier fluid.
However, Filippov teaches estimating a concentration of diverter material that enters the dominant fracture based on a transport efficiency of the diverter material in the carrier fluid, the transport efficiency being based on a difference in flow rate between the diverter material and the carrier fluid (calculate particle transport efficiency, [page 4 line 6]; which is a difference in particle 
It would have been obvious to one skilled in the art before the effective filing date to combine Wilson in view of Sun with Filippov because this is applying a known technique (Filippov) to a known device (Wilson in view of Sun) ready for improvement to yield predictable results. Wilson in view of Sun is the base reference that teaches all limitations except for estimating a concentration of diverter material that enters the dominant fracture based on a transport efficiency of the diverter material in the carrier fluid, the transport efficiency being based on a difference in flow rate between the diverter material and the carrier fluid. Wilson discusses model, (Wilson [0068]) but does not clearly discuss a transport model that takes into account the different flow properties of the diverter material and the carrier fluid.  Sun provides a model that includes fracturing fluid flow rate (Sun [0017] line 15) and diverter mass flow (Sun [0017] lines 22-23) but does not clearly take into account how the different material properties may affect the concentration of the diverter material. Wilson in view of Sun is ready for improvement because the models don’t take into account multiphase flow. Filippov teaches a known technique of modeling a non-Newtonian fluid based on inter-phase interactions between the particles and treatment fluid (Filippov [page 4 line 1-3]). One having ordinary skill in the art would have recognized that applying the known technique in Filippov of modeling interphase interactions in the non-Newtonian fluid would yield the predictable result of having a more accurate predictions. Therefore, it would have been obvious to combine Wilson in view of Sun with Filippov to a person having ordinary skill in the art, and this claim is rejected under 35 U.S.C. 103.

With respect to claim 24, Wilson in view of Sun teaches all of the limitations of claim 22, as noted above. Neither Wilson nor Sun teaches estimating a concentration of diverter material that enters 
However, Filippov teaches estimating a concentration of diverter material that enters the dominant fracture based on a transport efficiency of the diverter material in the carrier fluid, the transport efficiency being based on a difference in flow rate between the diverter material and the carrier fluid (calculate particle transport efficiency, [page 4 line 6]; which is a difference in particle concentration of the treatment fluid between locations in the wellbore and in the fracture or around a perforation along the wellbore, [page 4 lines 9-11]; note that while this is written in the context of a proppant, the technique may be applied with respect to a diverting agent, [page 3 lines 26-27]).
It would have been obvious to one skilled in the art before the effective filing date to combine Wilson in view of Sun with Filippov because this is applying a known technique (Filippov) to a known device (Wilson in view of Sun) ready for improvement to yield predictable results. Wilson in view of Sun is the base reference that teaches all limitations except for estimating a concentration of diverter material that enters the dominant fracture based on a transport efficiency of the diverter material in the carrier fluid, the transport efficiency being based on a difference in flow rate between the diverter material and the carrier fluid. Wilson discusses model, (Wilson [0068]) but does not clearly discuss a transport model that takes into account the different flow properties of the diverter material and the carrier fluid.  Sun provides a model that includes fracturing fluid flow rate (Sun [0017] line 15) and diverter mass flow (Sun [0017] lines 22-23) but does not clearly take into account how the different material properties may affect the concentration of the diverter material. Wilson in view of Sun is ready for improvement because the models don’t take into account multiphase flow. Filippov teaches a known technique of modeling a non-Newtonian fluid based on inter-phase interactions between the particles and treatment fluid (Filippov [page 4 line 1-3]). One having ordinary skill in the art would have recognized that applying .

Claims 10-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over WO 2018/064659 (Wilson) in view of U.S. Pub. 2018/0238169 (Sun) in further view of WO 2018/194597 (Filippov) in still further view of U.S. Pub. 2018/0187538 (Walters).

	With respect to claim 10, Wilson in view of Sun in further view of Filippov teaches all of the limitations of claim 4, as noted above. Wilson, does not teach wherein the wellbore comprises a plurality of dominant fractures and a plurality of marginal fractures, each of the plurality of dominant fractures receiving fluid at a higher rate from the wellbore than the marginal fractures, and the method comprising determining a rate control sequence for each of the plurality of dominant fractures and each of the plurality of marginal fractures, the rate control sequence comprising a flow rate decrease adjustment at the entrance of the wellbore such that a portion of the diverter material enters each of the plurality of dominant fractures as the diverter material passes by each of the plurality of the dominant fractures and a flow rate increase adjustment at the entrance of the wellbore such that the diverter material avoids entry into each of the marginal fractures as the diverter material passes by each of the marginal fractures.
	However, Sun teaches wherein the wellbore comprises a plurality of dominant fractures and a plurality of marginal fractures, each of the plurality of dominant fractures receiving fluid at a higher rate from the wellbore than the marginal fractures (dominant fractures and non-dominant fractures, [0003] lines 15-19); such that a portion of the diverter material enters each of the plurality of dominant 
	Sun does not teach the rate control sequence comprising a flow rate decrease adjustment at the entrance of the wellbore and a flow rate increase adjustment at the entrance of the wellbore.
	However, Walters teaches the rate control sequence comprising a flow rate decrease adjustment at the entrance of the wellbore (as diverting agent 320 approaches fractures 310, rate of injection is adjusted from IR4 to lower injection rate IR5 as seen at 210 in FIG. 2 and held at IR5, [0033] lines 5-13)  and a flow rate increase adjustment at the entrance of the wellbore (at diverted step cycle 212, injection rate is dropped to lowest point IR3 and then raised to IR4 to test pressure change, [0033] line 17-20, and another diversion cycle may be performed immediately, [0033] line 30-33).
It would have been obvious to one skilled in the art before the effective filing date to combine Wilson with Sun because this is applying a known technique (Sun) to a known method and device (Wilson) ready for improvement to yield predictable results. Wilson is the base reference that teaches all limitations except for fractures including dominant and non-dominant fractures, which additionally affects the scheduling of the fluid being pumped, (Wilson [0061] lines 1-6). Wilson is ready for improvement because classifying fractures as dominant or non-dominant further clarifies the desired goals of adding a diverter material. Sun teaches a known technique of using a diverter material to not just alter flow characteristics generally, but specifically alter the flow characteristics of dominant 
It would have been obvious to one skilled in the art before the effective filing date to combine Wilson in view of Sun with Filippov because this is applying a known technique (Filippov) to a known device (Wilson in view of Sun) ready for improvement to yield predictable results. Wilson in view of Sun is the base reference that teaches all limitations except for estimating a concentration of diverter material that enters the dominant fracture based on a transport efficiency of the diverter material in the carrier fluid, the transport efficiency being based on a difference in flow rate between the diverter material and the carrier fluid. Wilson discusses a model, (Wilson [0068]), but does not clearly discuss a transport model that takes into account the different flow properties of the diverter material and the carrier fluid.  Sun provides a model that includes fracturing fluid flow rate (Sun [0017] line 15) and diverter mass flow (Sun [0017] lines 22-23) but does not clearly take into account how the different material properties may affect the concentration of the diverter material. Wilson in view of Sun is ready for improvement because the models don’t take into account multiphase flow. Filippov teaches a known technique of modeling a non-Newtonian fluid based on inter-phase interactions between the particles and treatment fluid (Filippov [page 4 line 1-3]). One having ordinary skill in the art would have recognized that applying the known technique in Filippov of modeling interphase interactions in the non-Newtonian fluid would yield the predictable result of having a more accurate predictions. 
It would have been obvious to one skilled in the art before the effective filing date to combine Wilson in view of Sun and Filippov with Walters because a teaching, suggestion, or motivation in the prior art would have led one skilled in the art to combine prior art teaching to arrive at the claimed 

	With respect to claim 11, Wilson in view of Sun in further view of Filippov in still further view of Walters teaches all of the limitations of claim 10, as noted above. Wilson further teaches wherein the dominant fractures and marginal fractures have perforations arranged in clusters, the flow rate control sequence being based on clusters of the dominant or marginal fractures (The first subset of perforations 417A may be below (i.e., closer to the toe of the first wellbore 412) than the second set of perforations 417B, [0056] lines 9-10).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 20130327522 A1 (Glasbergen) – optimizing flow rate distribution
Kahn, Charles, Byron Cottingham, Sudhendu Kashikar, Scott Senften, and Erica Coenen. "Rapid evaluation of diverter effectiveness from poroelastic pressure response in offset wells." (OnePetro, 2018) In SPE/AAPG/SEG Unconventional Resources Technology Conference. URTeC: 2902114. pp. 12-13. (FIG. 15 showing perforation clusters 1 through 8 from toe-side to heel-side; placement of diverter agent between 1st (red) and 2nd (yellow) interval show an effective diversion, in that the dominate toe-side cluster 1 is blocked and additional fracturing is seen in the other cluster areas).
Shahri, Mojtaba P., Jian Huang, Clayton S. Smith, and Francisco E. Fragachán. "Recent advancements in temporary diversion technology for improved stimulation performance." (OnePetro, 2016) In Abu Dhabi International Petroleum Exhibition & Conference. SPE-182883-MS. pp. 1-14. (FIG. 1 shows four separate modeling techniques that are used together that control and define the success of a fluid diversion operation).
Wutherich, Kevin, S. Srinivasan, L. Ramsey, W. M. Katon, and R. Downie. "Engineered Diversion: Using Well Heterogeneity as an Advantage to Designing Stage Specific Diverter Strategies." (OnePetro, 2018) In SPE Canada Unconventional Resources Conference. SPE-189827-MS. pp. 1-17.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL EMERSON MILLER whose telephone number is (408)918-7548.  The examiner can normally be reached on Monday - Thursday and alternate Fridays, 7:30-4:30 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rehana Perveen can be reached on (571)272-3676.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/D.M./Examiner, Art Unit 2129                                                                                                                                                                                                        

/REHANA PERVEEN/Supervisory Patent Examiner, Art Unit 2129